Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claims 1, 2, 4-9, and 16-21 are currently pending. 
Response to Arguments
Prosecution has been reopened in view of the appeal brief filed on 7/29/2021.
 Applicant’s arguments with respect to rejections made under §101, have been fully considered but are not persuasive.  Applicant argues that the position taken by the Examiner is “conclusory and without sufficient support”.  The claims limitations been addressed and explained below; which they are reciting the abstract idea of tracking a shipment, categorized as a method of organizing human activities.    See MPEP 2106.07(a)(III) “ First, the rejection should identify the judicial exception (i.e., abstract idea enumerated in Section I of the 2019 PEG, laws of nature, or a natural phenomenon) by referring to what is recited (i.e., set forth or described) in the claim and explaining why it is considered to be an exception (Step 2A Prong One). There is no requirement for the examiner to provide further support, such as publications or an affidavit or declaration under 37 CFR 1.104(d)(2), for the conclusion that a claim recites a judicial exception”, 
Applicant argues that the claims does not involve human.  The claim recites “determining a predetermined destination for delivery of a package for A USER” which is an abstract idea related to a method of organizing human activities. See MPEP 2106.04(a)(2)(II) – “the sub-groupings encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping. It is noted that the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub-groupings.”  Applicant admits that the “these predictions allow the carrier to optimize deliveries after the current delivery” (See Appeal Brief page 9), this concept falls under managing personal behavior following rules or instructions.   See Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350 (Fed. Cir. 2014) (holding that claims to a ‘‘process of organizing information through mathematical correlations’’ are directed to an abstract idea). 
Applicant further argues that the claim provides a technical improvement because it “makes a prediction regarding whether the vehicle can reach the new destination prior to the package arriving at the new destination. This new prediction involves predicting current traffic, predicting a route to the new destination, and predicating driving speed for this particular user, which must all be accurate to ensure that the vehicle arrives at the new destination to pick up the package.” Examiner respectfully disagrees. The claim is merely reciting an abstract idea and does not provide an improvement to the functioning of a computer or to the other technology or technical field. Furthermore, the claim does not recite “predicting current traffic or predicating driving speed for this particular user”.  Additionally, predicting “whether the vehicle can reach the new destination prior to the package arriving at the new destination” can be performed in the human mind. See CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 1372 (Fed. Cir. 2011) (holding that the incidental use of ‘‘computer’’ or ‘‘computer readable medium’’ does not make a claim otherwise directed to process that ‘‘can be performed in the human mind, or by a human using a pen and paper’’ patent eligible). Improving the performance of the abstract idea by using a computer as a tool is not considered significantly more under part two of the Alice/Mayo framework. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more 
Applicant further argues that the claim is integrated into a practical application because “claim 1 involves at least three predictions that have not been performed before. These are technological predictions that improve the operation of the logistics system. Not only do these predictions provide new functionality, but the system itself is optimized by these improved predictions. Specifically, by accurately coordinating delivery, these predictions allow the carrier to optimize deliveries after the current delivery. As a result, claim 1 involves an inventive concept that transforms the nature of the claim into a practical application”. Examiner respectfully disagrees. Applicant’s specification does not talk about  improve the operation of the logistics system. See MPEP 2106.05(a): “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art.” The recited predictions are abstract ideas and do not integrate the claim into a practical application. Using a general computer as a tool to “accurately” coordinating delivery only improves the abstract idea. See CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[Sjimply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted)). Also, see "[B]usiness practices designed to advise customers of the status of delivery of their goods have existed at least for several decades, if not longer."  Electronic Comm. v. Shopperschoice.com, LLC, no. 2019-1587, (Fed. Cir. May 14, 2020), slip op. at 7 (quotation Trading Tech.   See (MPEP 2106.05(a)(II));  “  it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.” Accordingly, the rejection is maintained.

 Applicant’s arguments with respect to rejections made under § 103, have been fully considered but are moot in view of new grounds of rejections. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4-9, and 16-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability. Alice Corp. v. CLS Bank Int'l, 573 U.S._ (2014). Claims 1, 2, 4-9, and 16-21 each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
MPEP 2106 Step 2A - Prong 1:
Electronic Comm. v. Shopperschoice.com, LLC, no. 2019-1587, (Fed. Cir. May 14, 2020), slip op. at 7 (quotation marks and citations omitted). 
	It is similar to other abstract ideas held to be non-statutory by the courts (see Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363 (Fed. Cir. 2015)—tailoring information presented on a display based on, e.g., user data or time data; Accenture Global Services, GmbH v. Guidewire Software, 728 F.3d 1336 (Fed. Cir. 2013)—interface for generating tasks based on rules to be completed upon the occurrence of an event; Return Mail, Inc. v. USPS, No. 2016-1502 (Fed. Cir. Aug. 28, 2017)—relaying mailing address data; Secured Mail Solutions v. Universal Wilde, No. 2016-1728 (Fed. Cir. Oct. 1, 2017)—communicating information about a mail object using a personalized marking; See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").
MPEP 2106 Step 2A - Prong 2:
	This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application.
The elements merely serve to provide a general technological environment (e.g., computers and the Internet) in which to carry out the judicial exception ("user computing device”, “vehicle computing device”, “processor” “ memory” component that is coupled to the processor”- all recited at a high level of generality). Although they have and execute instructions to perform the abstract idea itself (e.g. “logic”) this does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to “apply it”. 
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above.  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Rather than any meaningful limits, their collective functions merely provide generic computer implementation of the abstract idea identified in Prong One.  None of the additional elements recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
	At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir.
2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Flere, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
MPEP 2106 Step 2B:
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A
Prong 2. Moreover, the additional elements recited are known and conventional generic computing elements ("user computing device”, “vehicle computing device”, and “processor” “memory component that is coupled to the processor” —see published Specification Paragraphs:[0022] As such, the user vehicle 102 may include one or more computing device for facilitating communication via the network 100 and/or for interfacing with a mobile device (such as a mobile phone) to facilitate the communication. [0023] The remote computing device 104 may include a personal computer, server, mobile computing device, and/or other similar device for facilitating communication between the user vehicle 102 and the carrier vehicle 106. As such, the remote computing device 104 may include a memory component 140 that stores package logic 144a, communication logic 144b, and/or other logic. The package logic 144a may be configured to cause the remote computing device 104 to determine delivery information related to a package (such as the carrier vehicle 106). The claims also add the element “logic” see specification [0004] the logic causes the system to provide instructions for the carrier, in 4 TOY 2017-345 PA (Direct)/22562-2443cause the remote computing device 104 to facilitate changes of delivery destination). The Specification describes these at a high level of generality and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements.
	The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional."' SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayov. Prometheus, 566 U.S. 66, 73 (2012)). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
	There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Dependent Claims Step 2A:
	The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented. Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment “e.g. mobile device” and instructions to implement the abstract idea (e .g. using computers to communicate data). 
Dependent Claims Step 2B:


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7 ,9  and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over in  BARBUSH et al (US 2015/0154559 A1) in view of Rademaker (US 2016/0247113 A1)

As per claim 1, Barbush teaches: 
A method for tracking a shipment comprising: determining, by a user computing device, a predetermined destination for delivery of a package for a user, wherein the package is being delivered by a carrier; (par.4, receiving shipment data identifying a delivery address for the item; placing the item on a mobile asset based at least in part on a dispatch plan, wherein the dispatch plan identifies a plurality of stop locations; identifying a candidate dynamic delivery location by comparing the plurality of stop locations to a stop criteria wherein the candidate dynamic delivery location is different from the delivery address for the item;  par.50)
determining, by the user computing device, that delivery of the package to the predetermined destination has been interrupted and the package is being delivered to a new destination; determining, by the user computing device, a location of the new destination; (par.78, a consignee may be offered a dynamic delivery location after an unsuccessful delivery attempt is made at the delivery address for the item.par.79, the carrier system 100 may identify possible dynamic delivery locations. The dynamic delivery location may have been previously identified or identified following the unsuccessful delivery attempt )
determining, by the user computing device, a predicted time that the package will be delivered to the new destination and whether a vehicle of the user can arrive at the new destination at the predicted time that the package will be delivered to the new destination, the user computing device,
 ( par.70, The digital map may optionally include a time-to-arrival indicator showing the estimated time until the mobile asset 140 arrives at the dynamic delivery location,  par.71, the consignee may send the carrier system 100 an estimated time of arrival of the consignee at the dynamic delivery location. the consignee may allow the carrier to track the location of the consignee using location data retrieved/transmitted from the consignee's customer computing device 110, a location device associated with the consignee's vehicle or the like. The carrier system 100 may send this consignee location data to the mobile asset 140 or mobile station 105 such that the driver can view the current location of the consignee)  
Barbush does not explicitly teach determine whether a vehicle of the user can arrive at a destination prior to a predicted time, providing a user option to route a vehicle to the destination and in response to a user selection of the user option, providing routing of the vehicle to the destination. Wherein providing routing of the vehicle includes routing the vehicle to arrive at the destination prior to the predicted time. However, this is taught by Rademaker (see at least: par.19, the pickup management system tracks the location of the customer and predicts a time at which the customer will arrive at the first pickup location 96. The pickup management system instructs the first retailer 92 to prepare the first product, such that the first product is ready at the predicted arrival time. The pickup management system may also guide the customer to the first pickup location 96 and may specify the first pickup location 96 with a high degree of precision, such as a particular parking spot, a particular side of the street, an approach path, and/or the like. An employee 94 of the first retailer 92 takes the first product to the first pickup location 96 at the predicted arrival time, and transfers it to the vehicle 90 of the customer. Par.36, predicted arrival time of the customer, par.38, par. 80, the prompt may be displayed so that the customer arrives at the pickup location before the employee, so that the employee does not have to wait for the customer to arrive and so that the order may be at maximum freshness when given to the customer. Par.151)   It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the arrival determination and routing feature for the same reasons it’s useful in Rademaker - namely, so that the employee does not have to wait for the customer to arrive and so that the order may be at maximum freshness when given to the customer (par.80).  The claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of the ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, Barbush in view of Rademaker teaches claim 1 as above. Barbush further teaches:
wherein the new destination includes at least one of the following: a carrier facility or a user-defined destination.  (par.88, The shipper/consignee could then select one of the mobile assets 140 and attempt to meet the mobile asset 140 at a schedule stop or arrange a dynamic delivery location for a possible package drop off/delivery, par.63, After certain consignees are identified for the one or more dynamic delivery addresses, the carrier system 100 (e.g., via the message module 260) may notify the associated consignee(s) with the one or more delivery addresses at Block 540 and provide an opportunity for the consignee to select the alternative delivery option) 

As per claim 4,
wherein the user computing device includes at least one of the following: a mobile device or a vehicle computing device.  (Fig.1, par.34) 

As per claim 5, Barbush in view of Rademaker teaches claim 1 as above. Barbush further teaches:
comprising indicating to the carrier that the vehicle will be located at the new destination to receive delivery.  (par.71, the consignee may send the carrier system 100 an estimated time of arrival of the con signee at the dynamic delivery location. the consignee may allow the carrier to track the location of the consignee using location data retrieved/transmitted from the consignee's customer computing device 110, a location device associated with the consignee's vehicle or the like. The carrier system 100 may send this consignee location data to the mobile asset 140 or mobile station 105 such that the driver can view the current location of the consignee)

As per claim 7, Barbush in view of Rademaker teaches claim 1 as above. Barbush further teaches:
wherein interruption of delivery of the package to the predetermined destination includes at least one of the following: the user not being located at the predetermined destination to receive the package, receiving a notification that the user will not be available to receive the package, a determination that the package cannot be delivered by the carrier at a scheduled time, or receiving a message from the user to deliver the package to the new destination.  (par.78, a consignee may be offered a dynamic delivery location after an unsuccessful delivery attempt is made at the delivery address for the item.) 

As per claim 9, Barbush in view of Rademaker teaches claim 1 as above. Barbush further teaches:
While Barbush teaches determining a vehicle route of a vehicle (par.69, a portion or the entire projected route of the mobile asset 140 based on the dispatch plan may be overlaid onto the digital map as well) Barbush does not explicitly teaches determining a vehicle route of the user vehicle, however, this is taught by  Rademaker (par.38, The direction management engine 312 is configured to provide instructions for how to reach pickup locations. In Some embodiments, the instructions as determined by the direction management engine 312 are presented to the customer via the customer interface engine 302 on the customer computing device 202. Even in situations where the customer knows how to reach the retailer from the customer's current location, the instructions may be helpful to direct the customer to a particular pickup location associated with the retailer, Such as a particular parking space, a particular side of the street, an approach path, and/or the like. The instructions may direct the customer in a most efficient way to the pickup location, may help improve the accuracy of the predicted arrival time by having the customer travel a known route, and/or the like. par.127)  It would be obvious to one of the ordinary skill in the art before the filing date to substitute the route determination of the carrier feature with route determination of the customer feature for the same reasons its useful in Rademaker -namely, to direct the customer to a particular pickup location associated with the retailer, Such as a particular parking space, a particular side of the street, an approach path, and/or the like. The instructions may direct the customer in a most efficient way to the pickup location, may help improve the accuracy of the predicted arrival time by having the customer travel a known route (par.38).  Based on the level of skill displays in the references, the substitution of Barbush’s route determination of carrier with route determination of the customer can be 
 While Barbush teaches determining a time to the predetermined destination (par.71) Barbush does not explicitly teach determining an added trip time to the route to include the predetermined destination to the route. However, this is taught by Rademaker (par.36, the arrival prediction engine 306 may be configured to recalculate the predicted arrival time upon receipt of further information, Such as a detection of a variance of a location of the customer from the predicted path of travel, detection of a spontaneous and/or unplanned stop, a re-sorting of stop orders, and/or the like. par.90, The customer may wish to change the predicted arrival time based on information that is not available to the arrival prediction engine 306, such as an additional stop not tracked by the pickup management system 204, a delayed departure time, a recent change in traffic, and/or the like.) It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the added trip time determination feature for the same reasons it’s useful in Rademaker - namely, to help facilitate pickup of orders (par.37). The claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of the ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 21, Barbush in view of Rademaker teaches claim 1 as above. Barbush further teaches:
wherein the new destination includes a waypoint along a current route of the vehicle to accept delivery of the package. (par.58, the carrier system 100 may identify candidate service stops within the delivery route which may be used as possible dynamic delivery locations). 

Claims 6, 8, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over BARBUSH et al (US 2015/0154559) in view of Rademaker in further view of KLINGENBERG et al. ( US 2013/0275327 A1)

As per claim 6, Barbush in view of Rademaker teaches claim 1 as above. Barbush further teaches:
While Barbush teaches deliver the package to the predetermined destination (par.4) Burbush does not teach providing an option to deliver the package to the predetermined destination at a different time.   However, this is taught by Klingenberg (par.82, A “reschedule delivery' request 1408 instructs the carrier to deliver the package to the original delivery location (e.g., the consignee's home) on a date and/or time specified by the consignee in the consignee request.) It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the different delivery time feature the for the same reasons its useful in Klingenberg - namely, to deliver the package to the original delivery location (e.g., the consignee's home) on a date and/or time specified by the consignee in the consignee request (par.82). The claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of the ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 8,
Barbush teaches determining that delivery of the package has been interrupted, the package be delivered to the new destination (par.4, par.50, par.78) Barbush does not explicitly teach receiving a message from the user requesting the package be delivered to the new destination, wherein the new destination is input by the user, however, this is taught by Klingenberg (Fig.14-15, Fig.22, par.57, The user may be directed to a series of web pages to indicate a delivery change request 820. Various carrier customer web pages may be accessible to the user, as is known in the art, Such as a web page allowing a user to send a message to the carrier 830 (such as a message indicating a problem with the web site or with the UPS Personalized Delivery service), or to a web page having Frequently Asked Questions (FAQs) 840., par.82) It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the message feature for the same reasons it’s useful in Klingenberg - namely, to indicate a delivery change request (par.57). The claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of the ordinary skill in the art would have recognized that the results of the combination were predictable.
 Barbush further teaches determining whether the vehicle can be located at the new destination at a predetermined time.  (par.86, After determining the consignee is at the dynamic delivery location at Block 640, the driver may deliver the item to the consignee. Par.71, Consignee can also send this information to the carrier system 100 to allow the driver to see the consignee approaching the meet point. In some embodiments, the consignee may allow the carrier to track the location of the consignee using location data retrieved/transmitted from the consignee's customer computing device 110, a location device associated with the consignee's vehicle or the like. The carrier system 100 may send this consignee location data to the mobile asset 140 or mobile station 105 such that the driver can view the current location of the consignee. If the consignee allows the driver and/or carrier to view the location of the consignee, the carrier and/or carrier system 100 may automatically inform the driver when the consignee arrives at the dynamic delivery location.) 

As per claim 16, Barbush teaches:  
A vehicle computing device comprising: a processor; and a memory component that is coupled to the processor and stores logic that, when executed by the processor, causes the vehicle computing device to perform at least the following: determine a predetermined destination and a predetermined time for delivery of a package for a user, wherein the package is being delivered by a carrier; (par.4, receiving shipment data identifying a delivery address for the item; placing the item on a mobile asset based at least in part on a dispatch plan, wherein the dispatch plan identifies a plurality of stop locations; identifying a candidate dynamic delivery location by comparing the plurality of stop locations to a stop criteria wherein the candidate dynamic delivery location is different from the delivery address for the item;  par.50, par.37, par.35) 
determine that the package cannot be delivered to the predetermined destination, in response to determining that the package cannot be delivered, determine a new destination ( par.4, par.78)
While Barbush teaches predetermined delivery time at the alternative  delivery location ( par.70, the time-to-arrival indicator can be in the form of numbers showing the estimated time until arrival, or it can be in the form of symbols showing the estimated time until arrival. As a non-limiting example, the map may use a red symbol to indicate that the mobile asset will not arrive within the next one hour, a yellow symbol to indicate that the mobile asset will arrive within the next one hour, and agreen symbol to indicate that the mobile asset is currently located at the dynamic delivery location.), Barbush does not explicitly teaches the predetermined delivery time at  Docket No.: 22562-2443 / TOY2017-345PA predetermined destination.  However, this is taught by Klingenberg (par.68, The notification alert(s) can also provide an indication of an estimated delivery time window(s)..) It would be obvious to one of the ordinary skill in the art before the filing date to substitute the delivery time at the alternative delivery location feature with the delivery time at the predetermined delivery location feature for the same reasons its useful in Klingenberg - namely, The notification alert(s) can also provide an indication of an estimated delivery time window(s). (par.68). Based on the level of skill displays in the references, the substitution of Barbush’s delivery time with Klingebberg’s delivery time at the predetermined location can be performed by routine engineering producing predictable results. Thus simple substitution of one known element for another producing a predictable result renders the claim obvious. 
While Barbush teaches determine a new destination and a different time for delivering the package determine whether the vehicle can arrive at the new destination at  to the different time that the package will be delivered to the new destination ( [Different time for delivering the package after the unsuccessful delivery attempt] par.70, the time-to-arrival indicator can be in the form of numbers showing the estimated time until arrival, or it can be in the form of symbols showing the estimated time until arrival. As a non-limiting example, the map may use a red symbol to indicate that the mobile asset will not arrive within the next one hour, a yellow symbol to indicate that the mobile asset will arrive within the next one hour, and a green symbol to indicate that the mobile asset is currently located at the dynamic delivery location. Par.71, Consignee can also send this information to the carrier system 100 to allow the driver to see the consignee approaching the meet point. In some embodiments, the consignee may allow the carrier to track the location of the consignee using location data retrieved/transmitted from the consignee's customer computing device 110, a location device associated with the consignee's vehicle or the like. The carrier system 100 may send this consignee location data to the mobile asset 140 or mobile station 105 such that the driver can view the current location of the consignee. If the consignee allows the driver and/or carrier to view the location of the consignee, the carrier and/or carrier system 100 may automatically inform the driver when the consignee arrives at the dynamic delivery location.),
Barbush does not explicitly teach determine whether a vehicle of the user can arrive at a destination prior to a predicted time, providing a user option to route a vehicle to the destination and in response to a user selection of the user option, providing routing of the vehicle to the destination. Wherein providing routing of the vehicle includes routing the vehicle to arrive at the destination prior to the predicted time. However, this is taught by Rademaker (see at least: par.19, the pickup management system tracks the location of the customer and predicts a time at which the customer will arrive at the first pickup location 96. The pickup management system instructs the first retailer 92 to prepare the first product, such that the first product is ready at the predicted arrival time. The pickup management system may also guide the customer to the first pickup location 96 and may specify the first pickup location 96 with a high degree of precision, such as a particular parking spot, a particular side of the street, an approach path, and/or the like. An employee 94 of the first retailer 92 takes the first product to the first pickup location 96 at the predicted arrival time, and transfers it to the vehicle 90 of the customer. Par.36, predicted arrival time of the customer, par.38, par. 80, the prompt may be displayed so that the customer arrives at the pickup location before the employee, so that the employee does not have to wait for the customer to arrive and so that the order may be at maximum freshness when given to the customer. Par.151)   It would have been obvious to one of the ordinary skill in the art before the filing date to incorporate the arrival determination and routing feature for the same reasons it’s useful in Rademaker - namely, so that the employee does not have to wait for the customer to arrive and so that the order may be at maximum freshness when given to the customer (par.80).  The claimed invention is merely a combination of old elements and in the combination each element would have performed the same function as it did separately and one of the ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 19, Barbush in view of Rademaker and Klingenberg teaches claim 16 as above. Barbush further teaches:
wherein the package cannot be delivered due to the carrier being unable to deliver the package to the predetermined destination.  ( abstract, par.6, Par. 78)  
 
Claims 17-18 and 20 recite similar limitations as claims 2, 5, and 9, therefore they are rejected over the same rationales. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAL A. ALSAMIRI whose telephone number is (571)272-5598. The examiner can normally be reached M-F: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3628                                                                                                                                                                                                        
/RUPANGINI SINGH/Primary Examiner, Art Unit 3628